UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1689



PATRICIA YARBROUGH,

                                                Plaintiff - Appellant,

          versus


LIFETOUCH NATIONAL SCHOOL STUDIOS, Employer;
NOW CARE,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-01-1539)


Submitted:   August 15, 2002                 Decided:   August 20, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia Yarbrough, Appellant Pro Se. Robert William McFarland,
Steven Roy Zahn, MCGUIREWOODS, L.L.P., Norfolk, Virginia; Roy
Barrow Blackwell, Mary Elizabeth Anderson, Brian Owen Dolan,
KAUFMAN & CANOLES, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patricia   Yarbrough   appeals   the   district   court’s   judgment

granting the Appellees’ motions to dismiss.       We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Yarbrough v. Lifetouch National, No. CA-01-1539 (E.D.

Va. May 28, 2002). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                  2